UN|TED STATES DlsTRicT CouRT
Miooi_E DlsTRicT oi= FLoRiDA
OCALA DlVlS|ON

UN|TED STATES OF AMER|CA

VS. CASE NO: 5:19-cr-1-Oc-28PRL
JOSE LUlS TORRES-MART|NEZ

 

AccEPTANcE oF PLEA oF GulLTY AND ADJuchATloN oF GuiLT

This case having been considered by the Court on the Report and
Recommendation Concerning Plea of Gui|ty (Doc. No. 21, filed l\/|arch 12, 2019) and no
objection thereto having been filed, it is ORDERED

1. The Report and Recommendation of the United States l\/lagistrate Judge
(Doc. No. 21) is ACCEPTED, AFF|RMED and ADOPTED.

2. Defendant has knowingly, intelligently and voluntarily entered a plea of
guilty to Count One of the lndictment. Such plea is accepted, and Defendant is
adjudicated guilty of Count One of the lndictment.

3. The Plea Agreement (Doc. No. 17, filed |Vlarch 6, 2019) is accepted.

   

DONE and ORDERED in Or|ando, F|orida on

 

JOHN TOON ll
UN|T D STATES DISTRICT JUDGE

Copies to:

U. S. Nlagistrate Judge

United States Attorney

United States Probation Oftice
United States Pretrial Services Of'lice
Counsel for Defendant

